UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Mark One x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:0-49638 INTERNATIONAL COMMERCIAL TELEVISION INC. (Exact name of small business issuer as specified in its charter) Nevada 76-0621102 State or other jurisdiction of incorporation or organization (IRS Employer Identification No.) 487 Devon Park Drive, Suite 212 Wayne, PA 19087 (Address of principal executive offices) (206) 780-2921 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check-mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check-mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non - accelerated filero(Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 13, 2011, the Issuer had 17,255,253 shares of common stock, par value $0.001 per share, issued and outstanding. Transitional Small Business Disclosure Format (Check one): YesoNo x TABLE OF CONTENTS TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4T. CONTROLS AND PROCEDURES 22 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS ON SENIOR SECURITIES 23 ITEM 4. (REMOVED AND RESERVED) 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 23 SIGNATURES 24 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 4 Notes to the Condensed Consolidated Financial Statements 5-18 Page 1 TABLE OF CONTENTS INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of doubtful account reserves of $305 and $1,801 respectively Inventories, net Prepaid expenses and deposits Total current assets Furniture and equipment Less accumulated depreciation Furniture and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Accounts payable - related parties Severance payable-short term Deferred revenue 30,060 Tax penalties payable Note payable to shareholder Total current liabilities Long-term severance payable COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ DEFICIT: Preferred stock 20,000,000 shares authorized, no shares issued and outstanding Common stock, $0.001 par value, 100,000,000 shares authorized, 16,047,179 and 15,547,179 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid-in-capital Accumulated deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. Page 2 TABLE OF CONTENTS INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, 2011 March 31, 2010 NET SALES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: General and administrative Selling and marketing Total operating expenses OPERATING LOSS ) ) INTEREST INCOME 7 NET LOSS ) ) BASIC AND DILUTED NET LOSSPER SHARE $ ) $ ) See accompanying notes to condensed consolidated financial statements. Page 3 TABLE OF CONTENTS INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Stock based compensation — Change in assets and liabilities Accounts receivable ) Inventories ) Prepaid expenses and other current assets Accounts payable and accrued liabilities ) Severance payable ) — Deferred revenue ) ) Net cash used inoperating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments to related parties — ) Net cash used in financing activities — ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of the period CASH AND CASH EQUIVALENTS, end of the period $ $ See accompanying notes to condensed consolidated financial statements. Page 4 TABLE OF CONTENTS INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and March 31, 2010 (Unaudited) Note 1 - Organization, Business of the Company and Liquidity Organization and Nature of Operations International Commercial Television Inc., (the “Company” or “ICTV”) was organized under the laws of the State of Nevada on June 25, 1998 and its wholly owned subsidiaries are: Strategic Media Marketing Corp. (“SMM”) was incorporated in the Province of British Columbia on February 11, 2003 and has a December 31 fiscal year-end. Effective February 17, 2011, the Company acquired 100% of the equity interest in Better Blocks International Limited (“BBI”), see Note 7. The Company sells various consumer products.The products are primarily marketed and sold throughout the United States and internationally via infomercials.Although our companies are incorporated in Nevada and British Columbia, operations are currently run from Washington State, Pennsylvania, and British Columbia. Liquidity and Going Concern The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern.The Company generated negative cash flows from operating activities in the three month period ended March 31, 2011 of approximately $117,000, and the Company, for the most part, has experienced recurring losses from operations. The Company had a negative working capital of approximately $1,052,000 and an accumulated deficit of approximately $6,451,000 as of March 31, 2011. Although we currently sell our products primarily through infomercials, the goal of our business plan is to use the brand awareness we create in our infomercials to sell our products (along with additional line extensions) under distinct brand names in traditional retail stores.Our objective is to have these families of products sold in the traditional retail environment in shelf-space dedicated to the product category.We are developing the infrastructure to create these brands of products so that we can implement our business plan. There is no guarantee that the Company will be successful in bringing our products into the traditional retail environment.If the Company is unsuccessful in achieving this goal, the Company will be required to raise additional capital to meet its working capital needs.If the Company is unsuccessful in completing additional financings, it will not be able to meet its working capital needs or execute its business plan. In such case the Company will assess all available alternatives including a sale of its assets or merger, the suspension of operations and possibly liquidation, auction, bankruptcy, or other measures. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments relating to the recoverability of the carrying amount of recorded assets or the amount of liabilities that might result should the Company be unable to continue as a going concern. Page 5 TABLE OF CONTENTS INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and March 31, 2010 (Unaudited) Note 2 - Summary of significant accounting policies Basis of Presentation The unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial statements and within the rules of the Securities and Exchange Commission applicable to interim financial statements and therefore do not include all disclosures that might normally be required for financial statements prepared in accordance with generally accepted accounting principles. The accompanying unaudited condensed consolidated financial statements have been prepared by management without audit and should be read in conjunctionwith our consolidated financial statements, including the notes thereto, appearing in our Annual Report on Form 10-K for the year ended December 31, 2010. In the opinion of management, all adjustments necessary for a fair presentation of the consolidated financial position, consolidated results of operations and consolidated cash flows, for the periods indicated, have been made. The results of operations for the three months ended March 31, 2011 are not necessarily indicative of operating results that may be achieved over the course of the full year. Concentration of credit risk Financial instruments, which potentially subject the Company to concentrations of credit risk, include cash and trade receivables.The Company maintains cash in bank accounts that, at times, may exceed federally insured limits.As of March 31, 2011, the Company did not exceed the federally insured limit in its investment savings. The Company has not experienced any losses and believes it is not exposed to any significant risks on its cash in bank accounts. As of March 31, 2011 and March 31, 2010, 46% and 0% of the Company’s accounts receivable were due from various individual customers to whom our products had been sold directly via Direct Response Television; the remaining 54% and 100% of the Company’s accounts receivable were due from three and four wholesale infomercial operators, respectively. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles of the United States of America requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Management believes that the estimates utilized in preparing its consolidated financial statements are reasonable and prudent.Actual results could differ from these estimates. Page 6 TABLE OF CONTENTS INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and March 31, 2010 (Unaudited) Note 2 - Summary of significant accounting policies (continued) Restricted Cash Transfirst ePayment Services (“Transfirst”), ICTV’s credit card processing vendor for VISA and Mastercard transactions in the United States, maintains a reserve fund within our processing account to cover all fees, charges, and expenses due them, including those estimated for possible customer charge backs. These reserves are updated periodically by Transfirst and maintained for a rolling 180 days of activity. Based upon established levels of risk, this normally represents approximately 2% of transaction volume for the period, and is considered as “Restricted Cash”.At March 31, 2011 and December 31, 2010 the amount of Transfirst reserves were approximately $2,000 and $2,000 respectively. Accounts receivable Accounts receivable are recorded net of allowances for returns and doubtful accounts of approximately $800 at March 31, 2011 and $7,000 at December 31, 2010 respectively.The allowances are calculated based on historical customer returns and bad debts. In addition to reserves for returns on accounts receivable, an accrual is made against returns for product that have been sold to customer and had cash collections, while the customer still has the right to return the product.The amounts of these accruals included in accounts payable and accrued liabilities in our condensed consolidated Balance Sheets were approximately $16,000 at March 31, 2011, and $9,000 at December 31, 2010. Furniture and equipment Furniture and equipment are carried at cost and depreciation is computed over the estimated useful lives of the individual assets ranging from 3 to 7 years.Depreciation is computed using the straight-line method. The related cost and accumulated depreciation of assets retired or otherwise disposed of are removed from the accounts and the resultant gain or loss is reflected in earnings.Maintenance and repairs are expensed currently while major renewals and betterments are capitalized. Depreciation expense amounted to approximately $3,500 and $3,600 for the three months ended March 31, 2011 and 2010, respectively. Page 7 TABLE OF CONTENTS INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and March 31, 2010 (Unaudited) Note 2 - Summary of significant accounting policies (continued) Revenue recognition For our domestic direct response television sales generated by our infomercials, product sales revenue is recognized when the following criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, the selling price is fixed or determinable, and collectability is reasonably assured. The Company’s revenues in the Statement of Operations are net of sales taxes. The Company offers a 30-day risk-free trial as one of its payment options.Revenue on the 30-day risk-free trial sales is not recognized until customer acceptance and collectability are assured which we determine to be when the trial period ends. If the risk-free trial expires without action by the customer, product is determined to be accepted by the customer and revenue is recorded.Revenue for items purchased without the 30-day free trial is recognized upon shipment of the product to the customer and collectability is assured. The Company entered into an exclusive distribution agreement with Allstar Marketing (“Allstar”) in May 2009.As part of the agreement with Allstar the Company received non-refundable royalty advances which were booked as deferred revenue until Allstar sold DermaWands.Allstar is required to provide ICTV with monthly royalty statements per the contract within 30 days of the end of each month.The Company records revenue in the month goods were sold per the Allstar royalty statements. In March 2010, the Allstar agreement was terminated and the Company retained the exclusive distribution rights for the Derma Wand.Upon termination of the contract, the Company recognized the remaining non-refundable royalty advances that were previously booked in deferred revenue. The Company recognized $0 and $94,000 in revenue related to the Allstar agreement in the three months ended March 31, 2011 and 2010 respectively. Revenue related to international wholesale customers is recorded at gross amounts with a corresponding charge to cost of sales upon shipment. The Company has a return policy whereby the customer can return any product received within 30 days of receipt for a full refund excluding shipping and handling.However, historically the Company has accepted returns past 30 days of receipt. The Company provides an allowance for returns based upon past experience.All significant returns for the periods presented have been offset against gross sales. Shipping and handling Amounts billed to a customer for shipping and handling are included in revenue; shipping and handling revenue approximated $4,000 and $1,000 for the three months ended March 31, 2011 and 2010, respectively. Shipping and handling costs are included in cost of sales. Shipping and handling costs approximated $46,000 and $50,000 for the three months ended March 31, 2011 and 2010, respectively. Page 8 TABLE OF CONTENTS INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and March 31, 2010 (Unaudited) Note 2 - Summary of significant accounting policies (continued) Media and production costs Media and production costs are expensed as incurred and are included in selling and marketing expense in the accompanying consolidated financial statements.The Company incurred $0 and $6,000 in such costs for the three months ended March 31, 2011 and 2010, respectively. Stock options The Company has adopted an incentive stock option plan (“Plan”).The purpose of this Plan is to provide additional incentives to key employees, officers, directors and consultants of the Company and its subsidiaries in order to help attract and retain the best available personnel for positions of responsibility and otherwise promoting the success of the business activities.The maximum term of options granted is 10 years and the number of shares authorized for grants of options is 3,000,000. The Company uses ASC 718, “Share-Based Payments”, to account for stock-based compensation. The Company recognizes compensation expense in an amount equal to the fair value of share-based payments such as stock options granted to employees over the requisite vesting period of the awards. Stock options granted to non-employees are remeasured at each reporting period. Page 9 TABLE OF CONTENTS INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and March 31, 2010 (Unaudited) Note 2 - Summary of significant accounting policies (continued) Stock options (continued) The following is a summary of stock options outstanding under the existing stock option plan for the three months ended March 31, 2011 and 2010: Number of Shares Weighted Average Employee Non- Employee Totals Exercise Price Balance, January 1, 2011 — $ Granted during 2011 — Exercised during the year — Cancelled during the year — Balance, March 31, 2011 $ Number of Shares Weighted Average Employee Non- Employee Totals Exercise Price Balance, January 1, 2010 — $ Granted during 2010 — Exercised during the period — Cancelled during the period — Balance, March 31, 2010 — $ There were 1,300,000 stock options granted under the existing stock option plan during the three months ended March 31, 2011.Of the stock options currently outstanding, 657,000 options are currently vested and exercisable. The weighted average exercise price of these options was $2.00. These options expire in September 2011.The aggregate intrinsic value for options outstanding and exercisable at March 31, 2011 and 2010 was immaterial. Page 10 TABLE OF CONTENTS INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and March 31, 2010 (Unaudited) Note 2 - Summary of significant accounting policies (continued) Stock options (continued) During February 2011, 1,300,000 options were granted to employees.For the three months ended March 31, 2011, the Company recorded approximately $8,000 in stock compensation expense and approximately $161,000 of total unrecognized compensation cost related to non-vested option grants.The exercise price for the options granted was $0.0828 per share and the options will be fully vested in approximately 3 years. March 31, Risk-free interest rate % Expected dividend yield Expected life 6.00 years Expected volatility % Weighted average grant date fair value $ Note 3 - License and reconveyance agreements Effective April 1, 2000, the Company entered into a License and Reconveyance Agreement with Windowshoppc.com Limited (“WSL”) and R.J.M. Ventures (“RJML”).These agreements are royalty-free.WSL and RJML owned or had rights in certain intellectual properties that were transferred or assigned to ICTV during 2003.Accordingly, WSL and RJML granted all production rights, proprietary rights, inventory, development rights, tangible assets, licenses and any assets or rights to the Company.The Company has the right to further develop and enhance the intellectual properties as the Company sees fit. Page 11 TABLE OF CONTENTS INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and March 31, 2010 (Unaudited) Note 4 - Commitments and contingencies Leases As of March 31, 2011, the Company had two active leases related to the office space rented in two locations: Bainbridge Island, Washington and Wayne, Pennsylvania.Total rent expense incurred during the three months ended March 31. 2011 and 2010 totaled $13,218 and $14,172 respectively.The schedule below details the future financial obligations under the remaining two leases. TOTAL OBLIGATION Bainbridge Island $ $
